



Exhibit 10.52
NOVELION THERAPEUTICS INC.
KEY EXECUTIVE INCENTIVE PLAN
ARTICLE 1. Introduction. The purpose of the Plan is to provide incentives for
Participants to promote exceptional performance by Novelion Therapeutics Inc.
(the “Company”), to reinforce restructuring objectives that maximize value to
all stakeholders, and to maintain and reinforce the importance of financial and
operational milestones of the Company. Capitalized terms shall have the meaning
set forth in Article 8.


ARTICLE 2. Participation. The individuals who are eligible to participate in the
Plan shall be those key members of the senior management team of the Company or
its subsidiaries (other than Aegerion Pharmaceuticals, Inc. and its
subsidiaries) who are expected to play significant roles in achieving the
objectives of the Company identified in the Plan, as designated by the
Administrator. Participants who are designated by the Administrator to
participate in the Plan shall receive a Participation Letter setting forth the
amount of their KEIP Bonus opportunities under the Plan.


ARTICLE 3. KEIP Bonuses.


(a)Aggregate KEIP Bonus Metrics. The amounts of KEIP Bonus payments are based on
the levels of achievement by the Company of a financial performance target tied
to the NOCF of the Company (the “NOCF Target”) during the First NOCF Performance
Period and the Second NOCF Performance Period, and a restructuring or sale
transaction target (the “Restructuring/Transaction Target”) during the
Restructuring/Transaction Performance Period. Payment of KEIP Bonuses shall be
determined pursuant to this Article 3 based on (i) with respect to the NOCF
Target, by comparing the Company’s actual NOCF during the First NOCF Performance
Period and the Second NOCF Performance Period, as applicable, to the threshold,
target and maximum NOCF performance levels, as set forth on Appendix A, for the
First NOCF Performance Period and the Second NOCF Performance Period, and
(ii) with respect to the Restructuring/Transaction Target, the occurrence of the
Completion Date, as modified by the “Award Modifier,” as set forth on
Appendix B. The tables set forth on Appendices A and B reflect aggregate
performance metrics under the Plan. Individual KEIP Bonus payout amounts will be
set forth in a Participant’s Participation Letter, and calculated as described
in Article 3(b) below. Achievement of each Performance Target shall be
determined separately and shall not affect the level of payment under the other
Performance Target. All determinations of levels of achievement of the
Performance Targets shall be made by the Administrator in its sole discretion.


(b)Individual KEIP Bonus Amounts. The Participation Letter for each Participant
shall set forth the KEIP Bonus amounts such Participant shall be eligible to
earn at each applicable performance level. The KEIP Bonus amounts payable to a
Participant shall be calculated by determining such Participant’s individual
payout amounts (as set forth in such Participant’s Participation Letter) based
on the level of achievement of the NOCF Target or the achievement of the
Restructuring/Transaction Target, as applicable, and, in the case of the
Restructuring/Transaction Target, multiplying such amount by the Award Modifier.


ARTICLE 4. Time of Payment.


(a)Payment of KEIP Bonuses. Subject to Sections 4(b), and 4(c) and 4(d) below:


i.
KEIP Bonus amounts earned by a Participant (if any) in respect of the NOCF
Target (“NOCF KEIP Bonus Amounts”) shall be measured as of the end of the
applicable NOCF Performance Period, and shall be paid in a cash lump sum on the
first regularly scheduled payroll date following the Administrator’s
determination of the level of achievement of the NOCF Target as of the end of
the applicable NOCF Performance Period, or as soon as reasonably practicable
thereafter, which determination shall be made within thirty (30) days following
the end of each such NOCF Performance Period; provided, that, (i) if the
Completion Date occurs prior to the end of either NOCF Performance Period, the
achievement of the NOCF Target shall be determined as of the end of the last
completed calendar month preceding the Completion Date, and (ii) if the
Completion Date occurs prior to the commencement of the Second NOCF Performance
Period, a Participant shall be eligible to earn the NOCF KEIP Bonus Amounts
allocated to both NOCF Performance Periods, as set forth in such Participant’s
Participation Letter, based on the level of achievement of the NOCF Target
determined as of the end of the last completed calendar month preceding the
Completion Date. For the avoidance of doubt, f






--------------------------------------------------------------------------------





ollowing the Completion Date, the Company shall have no further obligations to,
and a Participant shall have no further entitlement to, NOCF KEIP Bonus Amounts,
other than any such amounts earned by a Participant through the end of the NOCF
Performance Period(s).


ii.
KEIP Bonus amounts earned by a Participant (if any) in respect of the
Restructuring/Transaction Target (“Restructuring/Transaction KEIP Bonus
Amounts”) shall be measured as of the Completion Date and shall be paid in a
cash lump sum on the first regularly scheduled payroll date following the
Completion Date, or as soon as reasonably practicable thereafter, based on the
Award Modifier as of the Completion Date.



(b)Termination of Employment. A Participant’s right to a KEIP Bonus shall be
forfeited upon termination of employment of the Participant prior to the date on
which such KEIP Bonus amount is paid. However, if a Participant’s employment is
terminated by reason of death, Disability, by a Participant for Good Reason or
by the Company or its affiliates without Cause, in each case, prior to the
applicable payment date, such Participant (or the Participant’s estate) shall
receive the KEIP Bonus he or she would otherwise have been entitled to receive
had he or she not been so terminated, based on actual performance through the
end of the NOCF Performance Period or the Restructuring/Transaction Performance
Period, as applicable, in each case, multiplied by a fraction, (i) the numerator
of which is the number of complete calendar months that the Participant was
actively employed during the applicable performance period, and (ii) the
denominator of which is the total number of complete calendar months in such
performance period. Such KEIP Bonus shall be paid at the same time as paid to
other Participants.


(c)Release. Notwithstanding anything herein to the contrary, the Administrator
may condition payment of a KEIP Bonus upon the Participant’s timely execution of
a general release of claims in favor of the Company and its affiliates (with
customary carve-outs for (i) rights to accrued obligations; (ii) indemnification
under any agreement with, policy or governing document of the Company or its
affiliates; and (iii) rights and remedies under any employment or services
agreement between the Participant and the Company or any of its affiliates that
are intended to survive termination of employment) in a form acceptable to the
Administrator. If any portion of a KEIP Bonus is conditioned upon the
Participant’s execution of a release of claims, any amount that would have been
payable prior to the effective date of the release pursuant to Article 4 hereof
will not be paid until the first regular payroll date following the effective
date of the release, or as soon as reasonably practicable thereafter (provided,
that if any KEIP Bonus payment(s) constitute “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and if the first and the
last day of the applicable release consideration/revocation period could fall in
two (2) separate taxable years, regardless of when the Participant actually
executes the release, such KEIP Bonus payment(s) will not be paid until the
later taxable year).


(d)Clawback. Notwithstanding anything herein to the contrary, if a Participant
voluntarily resigns without Good Reason, or if a Participant’s employment is
terminated by the Company for Cause, in each case, within ninety (90) days
following his or her receipt of any KEIP Bonus payment (the “Clawback Period”),
such Participant will be required to repay to the Company any KEIP Bonus amounts
he or she received (post-tax) during the Clawback Period. If a Participant is
required to repay any portion of the KEIP Bonus due upon to the termination of
his or her employment, as provided above, such Participant shall be required to
make such repayment to the Company within fifteen (15) days following the date
of such termination of employment, whether or not the Company makes a demand for
payment. If a Participant does not timely make such repayment, the Company will
be entitled to recover from such Participant collection costs and damages,
including reasonable legal fees, expenses and court costs, arising from the
enforcement of this obligation, to the fullest extent permitted by law.
Notwithstanding anything herein to the contrary, a Participant will not be
required to repay any portion of his or her KEIP Bonus if such Participant’s
employment is terminated during the Clawback Period by reason of his or her
death or Disability, by such Participant for Good Reason or by the Company or
its affiliate without Cause.


ARTICLE 5. Administration of the Plan. The Plan shall be administered by the
Administrator. The Administrator shall have full power and discretionary
authority to administer the Plan, including, without limitation, to:
(a) interpret and construe the Plan, apply the terms of the Plan, interpret and
resolve all questions of fact under the Plan, including with respect to the
evaluation of the Performance Targets under the Plan, (b) determine the rights
of any person under the Plan, or the meaning of requirements imposed by the
terms of the Plan or an award, or any rule or procedure established by the
Administrator, and to resolve all disputes under the Plan, (c) adopt, amend, and
rescind administrative guidelines and other rules and regulations relating to
the Plan, (d) correct any defect or omission or reconcile any unintentional
inconsistency in the Plan, and (e) make all other determinations and take all
other actions necessary or advisable for the implementation and administration
of the Plan, subject to the such limitations as may be imposed by t





--------------------------------------------------------------------------------





he Code or other applicable law. The Administrator may delegate administrative
duties under the Plan to one or more agents as it shall deem necessary or
advisable. Any decision or action taken by the Administrator with respect to the
authorities under the Plan shall be conclusive and binding upon all persons. The
Administrator shall not be personally liable for any action or determination
made in good faith with respect to the Plan or as to any settlement of any
dispute between a Participant and the Company.


ARTICLE 6. Term of the Plan. The Plan shall continue in effect until the payment
of all KEIP Bonuses earned under the Plan, if any. The Plan may not be
terminated prior to the payment of all KEIP Bonuses earned under the Plan, if
any, and may not be not amended in any manner that shall adversely affect the
rights of a Participant without the consent of the Participant; provided, that
any amendment of the Plan that adversely affects the rights of all Participants
equally shall require the consent of Participants that have a KEIP Bonus
opportunity that is a majority of total KEIP Bonus opportunity under the Plan.


ARTICLE 7. Section 409A. It is intended that the rights of Participants under
the Plan will either be exempt from or compliant with Section 409A of the Code.
The Plan shall be construed in a manner that effects such intent. Nevertheless,
the tax treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither the Company, its affiliates nor their respective directors,
officers or employees shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by any Participant or other taxpayer as a result of
the Plan.


ARTICLE 8. Definitions. For purposes of the Plan, the following terms shall have
the meanings set forth below.


“Administrator” means the Board of Directors of the Company or any authorized
committee or delegatee thereof.
“Cause”, with respect to a Participant, has the meaning ascribed thereto in any
employment or similar services agreement to which such Participant is a party
with the Company or any parent or subsidiary thereof. To the extent a
Participant is not party to any such agreement with the Company or any parent or
subsidiary thereof, “Cause” means (i) such Participant’s conviction of or plea
of guilty or nolo contendere to a felony or a crime involving moral turpitude,
(ii) such Participant’s engaging in conduct that constitutes fraud, gross
negligence or willful misconduct in connection with his or her employment duties
or responsibilities, (iii) such Participant’s contravention, in any material
respect, of specific lawful directions related to such Participant’s duties or
responsibilities which is directed to be undertaken from the person to whom such
Participant reports consistent with such Participant’s position, (iv) any acts
by such Participant which constitute embezzlement, misappropriation or breach of
fiduciary duty resulting or intending to result in such Participant’s personal
gain or enrichment at the expense of the Company or any parent or subsidiary
thereof, or (v) such Participant’s continued failure to comply with a material
policy of the Company or any parent or subsidiary thereof after receiving notice
of failure to comply from the person to whom such Participant reports.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
“Completion Date” means the earlier of (i) the consummation of any out of court
restructuring transaction involving all or substantially all of the outstanding
indebtedness of the Company, its parent (if any) and its subsidiaries, taken as
a whole (ii) the emergence by the Company, its parent (if any) or any of its
subsidiaries from any case filed by or against the Company, its parent (if any)
or its subsidiary, as the case may be, under chapter 11 of the Bankruptcy Code
or analogous domestic or foreign law, in a case that implicates all or
substantially all of the assets, liabilities and operations of the Company, its
parent (if any) and its subsidiaries, taken as a whole, (iii) the consummation
of the sale of all or substantially all of the assets of the Company, its parent
(if any) and its subsidiaries, taken as a whole, or the acquisition by any
person or persons of at least a majority of the outstanding capital stock of the
Company (or its parent company, if any) and its subsidiaries, taken as a whole,
in one transaction or a series of related transactions (including in connection
with a debt for equity swap), in each case whether under section 363 of the
Bankruptcy Code or otherwise, or (iv) the occurrence of the Completion Date (as
defined in the Aegerion Pharmaceuticals, Inc. Key Executive Incentive Plan).
“Disability” means, with respect to a Participant, such Participant’s permanent
disability as determined under the long-term disability plan of the Company or
any parent or subsidiary thereof as in effect on the date of the termination of
his or her employment.





--------------------------------------------------------------------------------





“First NOCF Performance Period” means the period from the effective date of the
Plan and which shall conclude as of the earlier to occur of (i) February 28,
2019, and (ii) the Completion Date.
“Good Reason”, with respect to a Participant, has the meaning ascribed thereto
in any employment or similar services agreement to which a Participant is a
party with the Company or any parent or subsidiary thereof. To the extent a
Participant is not party to any such agreement with the Company or any parent or
subsidiary thereof, “Good Reason” means, without his or her consent, and to the
extent not cured by the Company or any parent or subsidiary thereof within
ten (10) days after receipt of such Participant’s resignation notice specifying
the event(s) that constitute Good Reason, which such Participant must give to
the Company within thirty (30) days of the occurrence of such event(s), (i) a
material diminution in such Participant’s title, duties, or responsibilities,
(ii) a material reduction in such Participant’s base salary, or (iii) a
relocation of such Participant’s principal place of employment more than fifty
(50) miles from its current location.
“KEIP Bonus” means the bonus opportunity set forth in a Participant’s
Participation Letter at each applicable performance level.
“NOCF” means the cumulative net operating cash flow of the Company, before any
projected disbursements to be made by the Company under the Plan or the Key
Employee Retention Plan, as defined in AlixPartners’ cash flow model and
described on Appendix A. The Administrator shall determine NOCF for purposes of
the Plan in its discretion.
“NOCF Performance Period” means the First NOCF Performance Period or the Second
NOCF Performance Period, as applicable.
“Participant” means an individual designated by the Administrator as a
Participant in the Plan and who has received a Participation Letter under the
Plan.
“Participation Letter” means the letter granting the KEIP Bonus to a
Participant.
“Performance Targets” means (a) the NOCF Target and (b) the
Restructuring/Transaction Target.
“Plan” means this Novelion Therapeutics Inc. Key Executive Incentive Plan, as
amended from time to time.
“Restructuring/Transaction Performance Period” means the period from the
effective date of the Plan and which shall conclude as of the Completion Date.
“Second NOCF Performance Period” means the period from March 1, 2019 through the
Completion Date.
ARTICLE 9. Miscellaneous.


(a)Funding of Plan. The Plan shall be unfunded and any payments shall be made
from the general assets of the Company.


(b)Nature of Payments. Any amounts paid to a Participant under the Plan shall
not be taken into account in determining the amount of the Participant’s
benefits under any benefit plan or program of the Company.


(c)Withholding Tax. Amounts payable under the Plan shall be subject to
withholding for federal, state, local or foreign taxes (including, but not
limited to, any social security contributions) as shall be required to be
withheld pursuant to any applicable law or regulation.


(d)Rights Non-Transferable. A Participant’s rights to benefits under the Plan
may not be pledged, encumbered, or hypothecated to or in favor of any party, and
shall not be subject to any lien, obligation, or liability of the Participant to
any other party, and are not assignable or transferable by a Participant other
than by will or the laws of descent and distribution.


(e)Liability. The Company shall be responsible for payment of any KEIP Bonus
payments earned by such Participant pursuant to the Plan.


(f)Limitation of Rights. Participation under the Plan shall not in any way
impose any obligation on the Company to continue the employment of any
Participant or provide future rights to payments to any Participant or others.







--------------------------------------------------------------------------------





(g)Plan Binding. The Plan and any Participation Letter shall be binding upon and
inure to the benefit of the Company and its successors and permitted assigns,
and upon the Participant, and the Participant’s heirs, successors, legal
representatives and permitted assigns.


(h)Bankruptcy Court Approval. Notwithstanding anything herein to the contrary,
in the event the Company or any parent or subsidiary thereof becomes subject to
a case under the Bankruptcy Code, the Plan, and each Participant’s right to
receive any KEIP Bonus hereunder, shall be subject to, and contingent upon,
approval of the Plan by the Bankruptcy Court to the extent required by law or
deemed advisable by the Company.


(i)Governing Law. The Plan is governed by and to be construed in accordance with
the laws of the State of Delaware, without regard to conflicts of laws
principles thereof. Each of the Company and each Participant, by accepting a
KEIP Bonus award hereunder, irrevocably submits to the exclusive jurisdiction of
the federal and state courts sitting in the State of Delaware in any action or
proceeding arising out of or relating to the Plan.


*    *    *





--------------------------------------------------------------------------------





Appendix A
First NOCF Performance Period (all amounts are in USD)
 
Cumulative Targets
 
Threshold
Target
Maximum
November 2018
(11,247,000)
(9,173,000)
(8,641,000)
December 2018
(11,056,000)
(7,700,000)
(6,600,000)
January 2019
(12,652,000)
(7,688,000)
(5,596,000)
February 2019
(14,254,000)
(8,646,000)
(5,903,000)



Second NOCF Performance Period (all amounts are in USD)
 
Cumulative Targets
 
Threshold
Target
Maximum
March 2019
(97,000)
1,355,000
1,783,000
April 2019
3,357,000
6,622,000
8.596,000
May 2019
1,119,000
5,361,000
7,785,000
June 2019
2,788,000
8,518,000
11,419,000



•
The NOCF Targets set forth above are cumulative, and the Company’s level of
achievement relative to the threshold, target and maximum performance levels
shall be measured as of the end of the First or Second NOCF Performance Period
in accordance with Section 4(a)(1) of the Plan. In the event that the Completion
Date occurs prior to the end of the First or Second NOCF Performance Period,
Sections 4(a)(1)(i) and (ii) of the Plan will apply.



•
If actual performance is between the threshold and target performance levels or
the target and maximum performance levels, then the amount of the KEIP Bonus in
respect of the NOCF Target shall be determined by linear interpolation.



•
No payments shall be made for performance below the threshold performance level.



•
If the Second NOCF Performance Period continues beyond June 2019, the
Administrator shall have the discretion to set NOCF Targets for any subsequent
months.






--------------------------------------------------------------------------------





Appendix B
Restructuring/Transaction Award Modifier (1) 
 
Award Modifier
Out-of-Court Restructuring/Transaction
125%
120%
110%
100%
In-Court Restructuring/Transaction
115%
110%
105%
100%
Completion Date
On or before 4/30/2019,
except if the Completion Date occurs in connection with an out-of-court
restructuring that does not involve M&A, this date shall be 2/28/2019
On or before 5/31/2019,
except if the Completion Date occurs in connection with an out-of-court
restructuring that does not involve M&A, this date shall be 3/31/2019
On or before 6/30/2019,
except if the Completion Date occurs in connection with an out-of-court
restructuring that does not involve M&A, this date shall be 4/30/2019
After
6/30/2019,
except if the Completion Date occurs in connection with an out-of-court
restructuring that does not involve M&A, this date shall be 4/30/2019

(1) The KEIP Bonus in respect of the Restructuring/Transaction Target shall be
earned upon the occurrence of the Completion Date, and the amount of the KEIP
Bonus payable to Participants in respect thereof will be determined by
multiplying the target KEIP Bonus amount in respect of the
Restructuring/Transaction Target (which will be set out for each Participant in
his or her Participation Letter) by the applicable Award Modifier.









